PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

                  No. 11-3795
                 _____________

        UNITED STATES OF AMERICA

                       v.

                   DUNG BUI
                     a/k/a
                  DANNY BUI

                      Dung Bui,
                         Appellant
                ______________

APPEAL FROM THE UNITED STATES DISTRICT
  COURT FOR THE EASTERN DISTRICT OF
                PENNSYLVANIA
   (D.C. Crim. Action No. 5-08-cr-00427-002)
   District Judge: Honorable Legrome D. Davis
                 ______________

    Submitted Under Third Circuit LAR 34.1(a)
                 June 26, 2014
                ______________
     Before: McKEE, Chief Judge, and FUENTES, and
           GREENAWAY, JR., Circuit Judges.

              (Opinion Filed: October 20, 2014)

Frank A. Labor, III, Esquire
Emily McKillip, Esquire
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106

              Counsel for Appellee



Maria K. Pulzetti, Esquire
Brett G. Sweitzer, Esquire
Federal Community Defender Office
for the Eastern District of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106

              Counsel for Appellant



                      ______________

                         OPINION
                      ______________




                              2
GREENAWAY, JR., Circuit Judge.

       Dung Bui (“Bui”) appeals from the District Court’s
order denying his petition seeking habeas corpus relief,
pursuant to 28 U.S.C. § 2255. For the reasons set forth
below, we find that Bui’s trial counsel provided ineffective
assistance. Therefore, we will grant Bui’s petition, vacate the
District Court’s order, and remand the case for further
proceedings consistent with this opinion.

I.     Background Facts

         This matter originated as an investigation into a
conspiracy involving the cultivation and distribution of
marijuana.       Drug Enforcement Administration (“DEA”)
agents executed a search warrant at multiple residences in the
Reading, Pennsylvania area. Agents arrested Bui at 1307
Lorraine Road, Reading, Pennsylvania based on his
involvement in the conspiracy.            After his arrest, Bui
“admitted to the agents that the only reason they purchased
that house was to . . . convert it into a marijuana grow factory
. . . .” (J.A. 230)

       Bui was indicted on four drug-related counts: (1)
conspiracy to manufacture more than 1,000 marijuana plants,
in violation of 21 U.S.C. § 846; (2) manufacturing, as well as
aiding and abetting the manufacturing, of more than 100
marijuana plants, in violation of 21 U.S.C. § 841(a)(1) and 18
U.S.C. § 2; (3) using the house at 1307 Lorraine Road to
manufacture and to distribute marijuana, pursuant to 21
U.S.C. § 856(a)(1); and (4) manufacturing and distributing
marijuana “within 1,000 feet of the real property comprising
Hampden Park, Reading, Pennsylvania, an athletic field




                               3
owned and operated by the Reading School District,” (J.A.
33), in violation of 21 U.S.C. § 860(a)1 and 18 U.S.C. § 2.

       Bui pled guilty to counts one and four as part of a plea
agreement.     The plea agreement detailed the statutory
maximum sentences as well as mandatory minimum
sentences. In the plea agreement, the parties also stipulated
that the property at 1307 Lorraine Road “was located within
1000 feet of Hampden Park, an athletic field owned and
operated by the Reading School District, and therefore the
defendant’s base offense level should be increased two
level[s] pursuant to U.S.S.G. § 2D1.2(a)(1) . . . .” (J.A. 45.)

       According to Bui, he pled guilty because his counsel
told him he would receive a reduced sentence by doing so.
Not only did Bui assert counsel told him about the possibility
of a lower sentence if he pled guilty, he stated that both
before and after the guilty plea, his counsel told other family
members that Bui was eligible for a reduced sentence
pursuant to the “safety valve.”2

Consistent with these statements, prior to the sentencing
hearing, Bui’s counsel filed a motion, pursuant to 18 U.S.C. §

      1
         Although the superceding indictment states that Bui’s
actions were “[i]n violation of” 21 U.S.C. § 860(a), that
statute, rather than establishing a new violation, simply
enhances the penalty for violations of § 841(a) and § 856.


      2
         Generally, 18 U.S.C. § 3553 is referred to as the
“safety valve” provision.




                              4
3553(f), seeking a sentence reduction. At the sentencing
hearing, counsel withdrew this motion, explaining that United
States v. McQuilkin, 78 F.3d 105 (3d Cir. 1996) established
that § 3553(f) did not apply to convictions under 21 U.S.C. §
860. Bui was sentenced to the mandatory minimum of 120
months of imprisonment and 120 months of supervised
release.3

       In his pro se habeas petition, Bui raises multiple
claims. He argues that: (1) his guilty plea was not voluntary
or knowing because it was induced by the misrepresentations
of his counsel; (2) his counsel’s erroneous advice on the
safety valve provision constituted ineffective assistance; (3)
the District Court erred by accepting Bui’s guilty plea,
because there was a lack of factual support with respect to
whether Hampden Park was a school; and (4) his counsel also
provided ineffective assistance by failing to explain the
factual predicate for violation of § 860(a).4
      3
          Bui did not file an appeal of his sentence.
      4
          Bui’s habeas petition focused on the argument that
Hampden Park is not a playground. In its response, the
government stated that “[t]he indictment does not allege that
Hampden Park is a playground.” (Appellee Br. 15 n.1.)
Instead, the government noted that the athletic fields at
Hampden Park are used as part of Reading High School and
thus comprise part of the school, regardless of the ownership
issue. In his reply, Bui argued that Hampden Park could not
qualify as school property because the land was jointly owned
between the City of Reading and the Reading School District.
Now, on appeal, Bui’s argument focuses solely on the fact
that Hampden Park is not real property comprising Reading
High School because of its joint ownership. He claims that,




                                 5
        The District Court found that Bui’s guilty plea was
knowing and voluntary. Thus, the collateral-attack waiver
provision of the plea agreement was enforceable. As to the
ineffective assistance of counsel claim, the District Court held
that the “exhaustive change of plea hearing remedied any
alleged errors committed by Bui’s counsel . . . .” (J.A. 9.)
Therefore, the District Court ruled that Bui failed to
demonstrate any prejudice, as required by Strickland v.
Washington, 466 U.S. 668 (1984). The District Court also
held that Hampden Park qualified as a school “under the
broad language of § 860(a) . . . .” (J.A. 10.) The District
Court did not hold an evidentiary hearing, stating that “the
record conclusively shows that Bui is not entitled to relief for
all the reasons discussed . . . .” (J.A. 11.)

        Our Court granted Bui’s request for a certificate of
appealability on the issue of “whether Bui’s attorney
committed ineffective assistance by advising him to plead
guilty to 21 U.S.C. § 860, and whether, if Bui’s counsel [had]
provided ineffective assistance, the collateral waiver in Bui’s
plea agreement is enforceable as to that claim.”5 (J.A. 13.)


had his attorney explained the nature of Hampden Park and
the elements of § 860, he would not have pled guilty.


       5
           The Government has not sought to enforce the
collateral waiver, acknowledging that “Bui’s appeal rises or
falls on the basis of his claim that he should be relieved of his
guilty plea, which included the waiver.” (Appellee Br. 5.)




                               6
Upon granting the request for Bui’s certificate of
appealability, our Court appointed counsel for Bui. Bui’s
appointed counsel sought to withdraw based on his view that
there were no nonfrivolous issues to appeal, pursuant to
Anders v. California, 386 U.S. 738 (1967). We permitted
counsel to withdraw from the case, but appointed new
counsel to represent Bui.

II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction under 28 U.S.C. §
2255. We have jurisdiction pursuant to 28 U.S.C. §§ 1291
and 2253. “In a federal habeas corpus proceeding, we
exercise plenary review of the district court’s legal
conclusions and apply a clearly erroneous standard to the
court’s factual findings. We review the District Court’s
denial of an evidentiary hearing in a habeas case for abuse of
discretion.” United States v. Lilly, 536 F.3d 190, 195 (3d Cir.
2008) (internal citations and quotations omitted).

III.   Analysis

        Bui argues that his counsel provided ineffective
assistance by incorrectly advising him about the availability
and applicability of the safety valve sentencing provision and
by failing to advise him about available defenses to the § 860
enhancement due to the existence of debatable evidence with
respect to the question of Hampden Park being a school.

       In Strickland v. Washington, 466 U.S. 668 (1984), the
Supreme Court established a two-part test to evaluate
ineffective assistance of counsel claims. The first part of the
Strickland test requires “showing that counsel made errors so
serious that counsel was not functioning as the ‘counsel’




                              7
guaranteed the defendant by the Sixth Amendment.” Id. at
687 (internal citations omitted). The second part specifies
that the defendant must show that “there is a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. at 694. We have reasoned
that “there can be no Sixth Amendment deprivation of
effective counsel based on an attorney’s failure to raise a
meritless argument.” United States v. Sanders, 165 F.3d 248,
253 (3d Cir. 1999).

        The year after deciding Strickland, the Supreme Court
slightly modified the prejudice prong of the Strickland test in
connection with guilty pleas. See Hill v. Lockhart, 474 U.S.
52 (1985). “In order to satisfy the ‘prejudice’ requirement,
the defendant must show that there is a reasonable probability
that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial.” Id. at 59
(internal quotations omitted). The Court has re-emphasized
that “[d]efendants have a Sixth Amendment right to counsel,
a right that extends to the plea-bargaining process.” Lafler v.
Cooper, 132 S. Ct. 1376, 1384 (2012).

       When addressing a guilty plea, counsel is required to
give a defendant enough information “‘to make a reasonably
informed decision whether to accept a plea offer.’” Shotts v.
Wetzel, 724 F.3d 364, 376 (3d Cir. 2013) (quoting United
States v. Day, 969 F.2d 39, 43 (3d Cir. 1992)), cert. denied,
134 S. Ct. 1340 (2014). We have identified potential
sentencing exposure as an important factor in the
decisionmaking process, stating that “[k]nowledge of the
comparative sentence exposure between standing trial and
accepting a plea offer will often be crucial to the decision




                              8
whether to plead guilty.” Day, 969 F.2d at 43. In order to
provide this necessary advice, counsel is required “to know
the Guidelines and the relevant Circuit precedent . . . .”
United States v. Smack, 347 F.3d 533, 538 (3d Cir. 2003).
However, “an erroneous sentencing prediction by counsel is
not ineffective assistance of counsel where . . . an adequate
plea hearing was conducted.” United States v. Shedrick, 493
F.3d 292, 299 (3d Cir. 2007).

       Here, the record clearly indicates Bui’s counsel
provided him with incorrect advice regarding the availability
of a sentencing reduction, pursuant to § 3553(f). In addition
to Bui’s statements regarding counsel’s representations to
him, there is the fact that counsel filed a motion pursuant to §
3553(f), the basis for which he apparently did not research
until immediately before the sentencing hearing. (J.A. 204.)
That research revealed our longstanding precedent that §
3553(f) does not apply to convictions under § 860. Counsel’s
lack of familiarity with an eighteen-year-old precedent and
his erroneous advice based on that lack of familiarity
demonstrate counsel’s performance fell below prevailing
professional norms required by Smack and Strickland. See
Hinton v. Alabama, 134 S. Ct. 1081, 1089 (2014) (“An
attorney’s ignorance of a point of law that is fundamental to
his case combined with his failure to perform basic research
on that point is a quintessential example of unreasonable
performance under Strickland.”).

       Unlike the majority of guilty plea cases, the District
Court’s plea colloquy here did not serve to remedy counsel’s
error. Rather than correcting counsel’s mistaken advice,
several statements that the District Judge made during the
plea colloquy serve to reinforce counsel’s incorrect advice.
For example, the District Judge stated that “[i]f I determine to




                               9
apply the Guidelines in your case, the Sentencing Guidelines
permit me to depart upwards or downwards under some
circumstances . . . .” (J.A. 121-22) Additionally, the District
Judge asked Bui if he understood that “[his] attorney and the
Government attorney can agree on facts and they can make
recommendations and motions and requests of me at the time
of sentencing, but I don’t have to do what they ask me to do
. . . .” (J.A. 125.)

       These statements, albeit reasonable and accurate
statements under normal circumstances, are problematic here.
Any statement by the District Court about sentencing
discretion creates confusion here because the mandatory
minimum would limit the exercise of its discretion. Further,
these statements indicating the District Court had discretion
to vary from the mandatory minimum serve to reinforce the
erroneous advice provided by counsel regarding the
availability of the safety valve reduction.

        During the proceedings, the District Judge never stated
that Bui was ineligible for the safety valve reduction due to
his decision to plead guilty to the §860 offense. Although the
District Judge did correctly inform Bui that “I could award
you two terms of life imprisonment but I must award a
mandatory minimum of ten years imprisonment” (J.A. 119),
this single sentence did not serve to overcome the erroneous
advice of counsel in light of the other statements supporting
counsel’s advice. Thus, Bui has satisfied the first prong of
the Strickland test.

       Bui has also satisfied the second prong of the
Strickland test by asserting that “there is a reasonable
probability that, but for counsel’s errors, he would not have
pleaded guilty and would have insisted on going to trial.”




                              10
Hill, 474 U.S. at 59. In addition to Bui’s statement that he
would not have pled guilty, logic supports his assertion. If
Bui were unable to benefit from a safety valve reduction, he
would have gained no benefit from his plea agreement.
Although the Government agreed to drop counts two and
three, these charges were lesser-included offenses, the
elimination of which did not impact Bui’s sentencing
exposure. Bui has demonstrated prejudice, thus satisfying the
second prong of the Strickland test.6

       Since we conclude that Bui’s counsel was ineffective
with respect to his advice regarding the applicability of §
3553(f) and are thus granting his habeas petition on that
ground, we need not address Bui’s second claim — that
counsel was ineffective for failing to investigate the factual
basis for the § 860 offense. Cf. Smith v. Horn, 120 F.3d 400,
403-04 (3d Cir. 1997). We do note that it appears, based on
the extensive arguments set forth by counsel on appeal, that
both factual and legal issues exist as to whether Hampden
Park is “real property comprising a public . . . secondary
school . . . .” 21 U.S.C. § 860(a). We leave the resolution of
these questions to the District Court to address on remand.

IV.   Conclusion

      On the facts before us, we conclude there is a
reasonable probability that, but for counsel’s errors, Bui

      6
        Given the evidence available on the record before us,
we do not believe remand for an evidentiary hearing is
required. 28 U.S.C. § 2255(b).




                             11
would not have pled guilty. We will grant Bui’s habeas
petition, vacate the District Court’s order, and remand the
case for further proceedings consistent with this opinion.
Upon remand, the District Court shall determine whether
Hampden Park is properly classified as real property
comprising a school.




                            12